Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp to Recapitalize BAKERSFIELD, Calif., July 20, 2009 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company headquartered in Bakersfield, California (Company), today announced that it had entered into stock purchase agreements with a small group of investors (Investors) pursuant to which the Company will privately place and the Investors have agreed to purchase $38 million of newly issued shares of common stock as part of a recapitalization plan. The Company also indicated that it intends to amend its consolidated financial statements for the three months ended March 31, 2009 and that the Companys wholly-owned subsidiary, San Joaquin Bank (Bank), will amend its call report for the same period, in order to report additional loan charge offs, provisions for loan losses and other associated changes for the first quarter of 2009 as detailed below. Private Placement of Common Stock The stock purchase agreements, dated as of July 20, 2009, provide that the Company will issue and the Investors will purchase, pursuant to a private placement, approximately 8,137,000 newly issued shares of common stock (Shares) at $4.68 per share. Upon issuance and sale of all of the Shares, gross proceeds of approximately $38 million dollars are expected to be raised. The agreements provide that an initial closing will occur on July 31, 2009 or as soon as possible after that date. Each Investor has agreed to use their individual best efforts to purchase all of the Shares subscribed for by the Investor at the earliest possible date and to obtain any approvals, consents or permits required under the laws of their country of domicile that are necessary to satisfy their individual obligations under the agreements. Alternatively, each Investor has the right to elect prior to the initial closing to purchase at least one quarter of their subscribed for Shares at the initial closing provided they irrevocably commit to purchase the balance of their subscribed for Shares at no more than three additional closings, to be held at ninety (90) day intervals or other dates mutually agreed upon by the parties. Any Investor electing to divide their subscription into more than one closing must purchase no less than one quarter of their subscribed for Shares at the second closing and, if necessary, the third closing. The obligations of the parties are subject to customary closing conditions including compliance with applicable state and federal banking laws and the internal laws of India, which is the principal domicile for most of the Investors. If all of the Shares are issued on the basis contemplated under the agreements, the Investors would, in the aggregate, own approximately sixty-two (62%) percent of the Companys outstanding shares, based upon shares outstanding at June 30, 2009. The agreements provide that prior to the initial closing, cash or other liquid funds representing the full purchase price of the Shares subscribed for by each Investor must be deposited into an account or accounts at any bank with a branch in San Francisco or Los Angeles, California that is authorized under applicable law to accept deposits from the Investors. The agreements further provide that the Company is permitted, on a contemporaneous basis, to enter into and consummate other alternative investment proposals if prior to consummation of the second closing the board of directors determines, after consultations with its outside counsel and a financial advisor of nationally recognized reputation, that the transactions contemplated pursuant to the stock purchase agreements and any alternative proposal should, in the exercise of the boards reasonable judgment, both be pursued and consummated (or attempted to be consummated). Under this circumstance, the Company may pursue any such alternative proposal without terminating or altering the Investors obligation to purchase the Shares as contemplated under the agreements. In addition to the Companys right to pursue alternative proposals on a contemporaneous basis as described above, the stock purchase agreements contain a superior proposal provision that permits the Company, under circumstances detailed in the agreements, to terminate the stock purchase agreements at any time prior to a second closing if the board authorizes the Company to enter into a definitive agreement with respect to any such superior proposal transaction. Prior to any such termination, if the Company receives a bona fide written alternative proposal for a transaction that the board reasonably determines (after consultation with outside counsel and a financial advisor of nationally recognized reputation) constitutes a superior proposal, and the board believes in good faith, considering the advice of the Companys counsel, that the failure to participate in negotiations or discussions would be inconsistent with the fiduciary duties of the board under applicable law, the Company and its agents and representatives may, subject to certain disclosure obligations to the Investors, pursue and attempt to enter into a definitive agreement for any such superior proposal transaction. In this circumstance, any of the Investors, or all of them, would have an opportunity to present a counter proposal to the superior proposal and if the counter proposal is deemed by the board of directors to top the superior proposal, said counter proposal could then become the basis for a new transaction in lieu of the transactions presently contemplated under the stock purchase agreements. Following the initial closing, the Company has agreed to promptly appoint to its board of directors one individual that is mutually acceptable to the Company and a majority of the Investors, subject to receipt of prior approval from the Federal Reserve Board and the California Department of Financial Institutions. The Company has also agreed to appoint, promptly after the Investors have purchased all of the Shares, another individual to its board of directors that is mutually acceptable to the Company and a majority of the Investors, subject to receipt of prior approval from the Federal Reserve Board and the California Department of Financial Institutions. It is the Companys intention to issue and the Investors intent to purchase the Shares pursuant to a transaction that is exempt from the registration requirements under the Securities Act of 1933, as amended (1933 Act) and the Shares will be restricted securities upon issuance. At the initial closing, the Company and the Investors contemplate entering into customary registration rights agreements under which the Company will be obligated, following the purchase of all of the Shares, to file a registration statement with the Securities and Exchange Commission to register the Shares under the 1933 Act on behalf of the Investors. Bart Hill, President of the Company, stated, We are pleased that our exhaustive efforts and focus have resulted in this major step forward in the implementation of our recapitalization plan, especially in light of the very tight capital markets. The additional capital will allow us to rebuild and strengthen our balance sheet while, at the same time, significantly improve our capital ratios. When this transaction is completed, we believe we will again be well-capitalized under applicable industry guidelines. This capital will position our Company for finishing 2009 in solid financial shape and set the foundation for returning this Company to anticipated profitability in 2010 and beyond. Amendment to the Companys Form 10-Q for the Three Months Ended March 31, 2009 The Companys management has concluded that the Companys consolidated financial statements for the three months ended March 31, 2009, as reported in the Companys quarterly report on Form 10-Q, can no longer be relied upon. Accordingly, the Company intends to promptly amend and restate its Form 10-Q and other previously filed regulatory reports for the 2009 first quarter as soon as it can reasonably do so.
